520 F.2d 1010
Arthur O. BROWN, Jr., Appellant,v.Caspar WEINBERGER, Secretary of Health, Education andWelfare, Appellee.
No. 74-1955.
United States Court of Appeals,Eighth Circuit.
Submitted Sept. 8, 1975.Decided Sept. 12, 1975.

James W. Sherby, The Legal Aid Society, St. Louis, Mo., for appellant.
Jean C. Hamilton, Asst. U. S. Atty., St. Louis, Mo., for appellee.
Before VAN OOSTERHOUT, Senior Circuit Judge, BRIGHT and ROSS, Circuit Judges.
PER CURIAM.


1
This is an appeal from the final judgment of the district court (Judge Harper) sustaining the motion of the Secretary for summary judgment affirming the Secretary's final decision that plaintiff Brown has not met the requirements for disability benefits.  The trial court in a well-reasoned opinion, published at 385 F.Supp. 780 (E.D.Mo.1974), has demonstrated that the plaintiff had a full and fair evidentiary hearing at the administrative level, and that the Secretary's determination that plaintiff is not entitled to disability benefits is supported by substantial evidence.


2
The judgment of dismissal is affirmed upon the basis of Judge Harper's reported opinion.